                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

KELLY LOUISE FITZMAURICE,                            )
                                                     )
                Petitioner,                          )
                                                     )
v.                                                   )       Nos.: 3:13-CR-123-TAV-HBG-1
                                                     )             3:16-CV-53-TAV
UNITED STATES OF AMERICA,                            )
                                                     )
                Respondent.                          )


                                   MEMORANDUM OPINION

       This is a pro se prisoner’s motion to vacate, set aside, or correct a sentence under

28 U.S.C. § 2255 [Doc. 301]. Respondent responded, asserting that the motion is time-

barred, among other things [Doc. 35]. For the following reasons, the § 2255 motion [Doc.

30] will be DENIED as time-barred, and this action will be DISMISSED.

       On June 3, 2014, in accordance with Petitioner’s plea agreement [Doc. 13], the

Court entered a judgment against Petitioner on one count of distribution of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and (b)(1), and one count of

possession of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)

[Doc. 26]. Petitioner did not appeal this conviction. Instead, on January 6, 2016, Petitioner

filed the instant § 2255 motion [Doc. 30 p. 11].

       Title 28 United States Code § 2255(f) provides, in relevant part:

                (f)    A 1-year period of limitation shall apply to a motion under this
                section. The limitation period shall run from the latest of—


       1
           All citations to the record refer to Petitioner’s criminal file.
              (1)    the date on which the judgment of conviction becomes final;

              (2)   the date on which the impediment to making a motion created
              by governmental action in violation of the Constitution or laws of the
              United States is removed, if the movant was prevented from making
              a motion by such governmental action;

              (3)    the date on which the right asserted was initially recognized by
              the Supreme Court, if that right has been newly recognized by the
              Supreme Court and made retroactively applicable to cases on
              collateral review; or

              (4)    the date on which the facts supporting the claim or claims
              presented could have been discovered through the exercise of due
              diligence.

As Petitioner did not file an appeal of the Court’s judgment against her, her conviction

became final when she failed to do so within fourteen days of the Court’s entry of

judgment. Sanchez-Castellano v. United States, 358 F.3d 424, 428 (6th Cir. 2004)

(explaining that an unappealed judgment of conviction becomes final when the fourteen-

day period for filing a direct appeal has elapsed). Accordingly, Petitioner’s conviction

became final on June 17, 2014, and she had one year from that date (specifically until June

17, 2015) to file a timely § 2255 motion. But as set forth above, Petitioner did not file her

§ 2255 petition until January 6, 2016, which was more than a year and a half after the Court

entered its judgment against her [Doc. 30 p. 11]. Petitioner’s § 2255 motion is therefore

time-barred unless she is entitled to equitable tolling.

       Section 2255(f)’s statute of limitations is not jurisdictional and may be tolled under

limited, extraordinary circumstances. Dunlap v. United States, 250 F.3d 101, 1007 (6th

Cir. 2001). A petitioner bears the burden of establishing that equitable tolling applies to

                                              2
her case, and the doctrine is used sparingly. See Jurado v. Burt, 337 F.3d 638, 642 (6th

Cir. 2003); Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). In order to demonstrate that

she is entitled to equitable tolling, a petitioner must show “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 130 S. Ct. 2549, 2562 (2010); Hail v.

Warden, 662 F.3d 745, 750 (6th Cir. 2011); see also Jurado, 337 F.3d at 643 (holding that

“[a]bsent compelling equitable considerations, a court should not extend limitations by

even a single day.”).

       Petitioner has given no satisfactory argument about why she is entitled to equitable

tolling. In the portion of her § 2255 motion relating to the timeliness of the motion,

Petitioner states that she filed “this appeal [sic] late because [she] had been trying to get in

touch with [her] attorney to see what the appeal process involves but [she] got no response

from [her] attorney, so [she] filed this [her]self” [Id. at 10]. Nothing in this assertion,

however, explains why Petitioner waited more than a year and a half after the Court entered

its judgment against her to file a motion for relief under § 2255. Even if counsel failed to

file an appeal despite Petitioner’s request, as Petitioner also alleges in her § 2255 motion,

and Petitioner got no response from her attorney regarding the process for filing an appeal,

prisoners have no constitutional right to counsel for post-conviction motions. Lawrence v.

Florida, 549 U.S. 327, 336–37 (2007). Further, a prisoner’s lack of knowledge regarding

the applicable statute of limitations is insufficient to entitle the prisoner to equitable tolling.

Griffin v. Rogers, 399 F.3d 626, 637 (6th Cir. 2005) (“ignorance of the law alone is not

                                                3
sufficient to warrant equitable tolling”). Thus, Petitioner has not established that she was

diligently pursuing her rights or that any extraordinary circumstance prevented her from

timely filing a § 2255 motion.

       Accordingly, Petitioner’s § 2255 is untimely, and Petitioner is not entitled to

equitable tolling. Petitioner’s § 2255 [Doc. 30] will therefore be DISMISSED.

       Under 28 U.S.C. § 2253(c)(2), the Court must now determine whether a certificate

of appealability should be granted. As the Court has dismissed this action on procedural

grounds without reaching the merits of the underlying claims and jurists of reason would

not find it debatable that the Court is correct in finding that the § 2255 petition is untimely,

Slack v. McDaniel, 529 U.S. 473, 484 (2000), a certificate of appealability SHALL NOT

ISSUE.

       Further, the Court CERTIFIES that any appeal from this action would not be taken

in good faith and would be totally frivolous. Accordingly, this Court will DENY Petitioner

leave to proceed in forma pauperis on appeal. See Rule 24 of the Federal Rules of

Appellate Procedure.

       AN APPROPRIATE ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               4
